DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/507,564 filed on 7/10/2019 is presented for examination by the Examiner. Claims 1-18 are currently pending in the present application.

Drawings
The Applicant's drawings filed on 7/10/2019 are acceptable for examination purpose.

Examiner Notes
With respect to claim 1 which is method claim, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of paragraph [00129], and Figure 10 in the Applicant’s instant disclosure. Therefore, the method of claims 1-6 is statutory under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without define a vaulting policy and using the defined vaulting policy to specify and identify the data sources in the public cloud to be vaulted, the specific Cloud Vault Targets to which the data should be vaulted, retention periods for the vaulted data, a vaulting schedule (e.g., daily, weekly, or any time interval as desired), whether or not customer data is allowed to reside in the cloud account of the Cloud Vault Service, and other options (i.e., see paragraphs [0052] and [0089]; and Figures 5 and 7 of the Applicant’s instant disclosure), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
	Note, the dependent claims 2-6, 8-12 and 14-18 are also rejected because they depend on or do not remedy the deficiencies inherited by their parent claims 1, 7 and 17 respectively.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“deploying a data moving micro-service to the public cloud, and another data moving micro-service to the cloud vault target, the public cloud being owned by a first entity, and the cloud vault target being owned by a second entity, different from the first entity;
	issuing a request to the public cloud for a snapshot of the data;
	accessing the snapshot to write the data to a cloud volume in the public cloud; and
	directing coordination between the data moving micro-service at the public cloud and the other data moving micro-service at the cloud vault target to read the data in the cloud volume, and deduplicate and replicate the data in the cloud volume from the public cloud to the cloud vault target”, as recited in the independent claims 1, 7 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/6/2021